Judge Brace
concurs in this paragraph, but Chief Justice Sherwood and Judge Black are of opinion that the court should give any correct and pertinent instruction, if requested at any time before the cause finally goes to the jury, as in the present instance.
X. We have noticed all the assignments of error that appear to merit remark, and, finding none of them well taken, affirm the judgment.
Except as indicated in the ninth paragraph,
all the judges of this division concur fully in this opinion.